          Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA
                                                             02-CR-743 (JMJ)
             - against -

JOHN MATERA, et al.

                                    Defendants.
---------------------------------------------------------x


                                    EMEREGENCY APPLICATION

                MEMORANDUM OF LAW IN SUPPORT JOHN MATERA’S
               MOTION FOR A REDUCTION OF SENTENCE, PURSUANT TO
                18 U.S.C. § 3582, OR, IN THE ALTERNATIVE, TO VACATE
                HIS SENTENCE PURSUANT TO 28 U.S.C. §§ 2241 AND 2255.




                                                                   Seth Ginsberg
                                                                   Attorney at Law
                                                                   299 Broadway, Suite 1405
                                                                   New York, New York 10007
                                                                   917-885-3375
                                                                   srginsberg@mac.com

                                                                   Attorney for John Matera
         Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 2 of 16




                                 PRELIMINARY STATEMENT

       To avoid catastrophic consequences from his actual infection with COVID-19, John

Matera, who has already served 90 percent of his sentence, submits this application for a

reduction of his sentence to time served and immediate release from custody to home

confinement. Alternatively, Matera seeks to have his sentence vacated, pursuant to 28 U.S.C. §§

2241 and 2255, and the issuance of a temporary restraining order prohibiting his continued

custody at FCI Danbury and ordering his release to home confinement pending the resolution of

the instant application. Furthermore, Matera is amenable to any remedy that the Court may

deem appropriate to provide Matera with the greatest chance of survival.

       Matera is currently confined at FCI Danbury, which is one of the hardest hit facilities

within the Bureau of Prisons (“BOP”). As of April 5, 2020, FCI Danbury reported COVID-19

infections in 21 inmates and seven staff members. Reports from inmates within the institution

indicate that the conditions are insufficient to manage the present medical crisis, with effectively

no ability for inmates to practice social distancing; a lack of staff due to infection and fear of

infection, i.e., to avoid infection staff are not reporting for duty; a lack of responsiveness by staff

to inmate concerns due to the staff’s fear of infection from inmate contact; and a lack of

available staff to manage the current crisis.

       Currently, Matera suffers with high fever, chest pain, severe cough, loss of appetite,

chills, and body aches. To bring the circumstances into sharper focus than the statistics and

official statements of conditions afford, Matera’s own words provide a chilling description of the

general conditions and of his own suffering:

       It’s so crazy here no one is here and these people are treating us like we did some
       thing wrong, the dr dont come to see us and people are sick << were on top of each
       other, the laundry is all screwed up, its a mess here.




                                                   1
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 3 of 16




Email for John Matera to Seth Ginsberg, Esq., dated April 1, 2020 at 10:34am.

       hey buddy and not to be crazy but im sick as a dog i have every sympton ,, its in
       here like crazy<< mt man i dont want to die<:) 21 years and a cold kills me, what
       a shmuck<< ok let me know,. no one is doing anything here cant even see no one
       dr are gone, they have social workers acting like dr<< and there treating us like we
       did some thing wrong< well seth, thank u for what ever u can do i know were in a
       battle and i know ill lose, i just hope to get out of here,, one day<< ok thank u,, my
       fever is burning up,, head is pounding, back is killing me tired like i been up for
       weeks

Email for John Matera to Seth Ginsberg, Esq., dated April 1, 2020 at 1:35pm.

       Notably, the above statements were made prior to his diagnosis with COVID-19. Since

his diagnosis with COVID-19, Matera has been isolated in the Special Housing Unit (“SHU”),

which is typically utilized for punitive reasons. Thus, Matera suffers from a debilitating, painful,

and frightening range of symptoms in an environment constructed for punitive rather than

palliative purposes. Indeed, the psychological effects of isolation are well documented under

normal circumstances. In the present circumstances, where Matera is battling a life-threatening

infection, being deprived of virtually all human contact, both physical and otherwise, is a

terrifying prospect. Accordingly, though perhaps the only available means to segregate him

from the population of the facility, under the circumstances, allowing Matera to suffer alone in

the SHU is nonetheless unconscionable.

       Further, as a 49-year-old man with a longstanding history of hypertension and recent

kidney infections that are reportedly unresolved, Matera is at increased risk of serious

complications, including death, if he does not receive appropriate monitoring and treatment.

       As set forth below, Matera has family with whom he can reside and remain appropriately

isolated if released to home confinement. In addition, his family is prepared to have him

transported safely and securely by ambulance from FCI Danbury to his residence in Staten

Island, New York, where he can get the care and attention needed.



                                                 2
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 4 of 16




       Under the circumstances, it is respectfully submitted that the grave risks posed by

Matera’s health and prognosis if he remains in BOP custody warrant his immediate release to

home confinement to provide him with the greatest chance of survival without serious long term

damage to his health and welfare.

       Accordingly, for the reasons discussed more fully below, it is respectfully requested that

the Court reduce Matera’s sentence to time served and order his immediate release to home

confinement. To avoid repetition, additional relevant facts are set forth in the ARGUMENT

section below.

                                          ARGUMENT

A. The Court Should Reduce Matera’s Sentence to Time Served and Order His Immediate
   Release from Custody.

       For the reasons discussed below, given that Matera has tested positive for COVID-19 and

has an underlying health condition that puts him at greater than average risk of serious

complication, including death, the Court should reduce Matera’s sentence to time served and

order his immediate release from custody.

       1. Extraordinary and Compelling Circumstances Justify Reducing Matera’s
          Sentence to Time Served.

       Matera’s infection with COVID-19 amidst the rampant spread of the disease within FCI

Danbury and the inability of the BOP to provide adequate medical attention to Matera constitute

extraordinary and compelling circumstances.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court is empowered to reduce an inmate’s

sentence when “extraordinary and compelling reasons warrant such a reduction.” Id. Recent

amendments to the statute have broadened a court’s power to reduce an inmate’s sentence, even

absent a motion for reduction by the Bureau of Prisons:




                                                 3
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 5 of 16




       As amended by the First Step Act, 18 U.S.C. § 3582 (c)(1)(A) authorizes courts to
       modify terms of imprisonment as follows:

           The court may not modify a term of imprisonment once it has been imposed
           except that—in any case—the court, upon motion of the Director of the
           Bureau of Prisons, or upon motion of the defendant after the defendant has
           fully exhausted all administrative rights to appeal a failure of the Bureau of
           Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
           from the receipt of such a request by the warden of the defendant’s facility,
           whichever is earlier, may reduce the term of imprisonment (and may impose
           a term of probation or supervised release with or without conditions that
           does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to
           the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction . . . and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission.

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), [a
       defendant] must both meet the exhaustion requirement and demonstrate that
       “extraordinary and compelling reasons” warrant a reduction of his sentence. The
       Court addresses these requirements in turn.

United States v. Perez, 2020 U.S. Dist. LEXIS 57265, *4 (S.D.N.Y. April 1, 2020) (granting

application for compassionate release under 18 U.S.C. § 3582(c)(1)(A)).

       As a general matter, given the rapidly expanding health crisis brought on by the COVID-

19 pandemic, extraordinary and compelling circumstances exist. In United States v. Jepsen,

2020 U.S. Dist. LEXIS 57007 (D. Ct. April 1, 2020), the court noted the reality of these

circumstances as follows:

       On March 13, 2020, the President of the United States declared a national state of
       emergency to slow the infectivity rate and treat those affected by a novel
       coronavirus known as SARS-CoV 2 (“COVID-19”). Presidential Proclamation on
       Declaring a National Emergency Concerning the Novel Coronavirus Disease
       (COVID-19) Outbreak, Mar. 13, 2020. COVID-19 is an emerging, rapidly
       evolving public health crisis. In response to public health officials’ warnings about
       the infectivity of the virus and the risk of severe complications, dramatic and
       widespread “social distancing” measures have been imposed by all levels of
       government and branches nationwide.




                                                 4
         Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 6 of 16




Jepsen, 2020 U.S. Dist. LEXIS 57007, *7-8.

        Further evidencing the broad acknowledgment that extraordinary and compelling

circumstances exist, Attorney General William Barr has issued two memoranda directing the

BOP to release prisoners who are grave risk from COVID-19 infection. Memorandum from the

Attorney General to the Director of the Bureau of Prisons, regarding “Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic,” dated March 26, 2020 (the

3/26/20 Barr Memo”); Memorandum from the Attorney General to the Director of the Bureau of

Prisons, regarding “Increasing Use of Home Confinement at Institutions Most Affected by

COVID-19,” dated April 3, 2020 (the 4/3/20 Barr Memo”) (collectively the “Barr Memos”).

        Moreover, apart from the extraordinary and compelling circumstances that exist

generally, Matera’s circumstances in specific are extraordinary and compelling in that (a) FCI

Danbury, where Matera is incarcerated, is one of a few institutions that the Attorney General

specifically identified as being “most affected by COVID-19.” 4/3/20 Barr Memo. As of April

5, 2020, based on the information that the BOP reported on its website, which is updated at 3pm

daily, FCI Danbury reportedly has 21 inmates who tested positive for COVID-19.

https://www.bop.gov/coronavirus/. The number of infections is likely far greater, however, due

to the relative lack of testing1 and the inability of inmates to exercise social distancing

effectively.




1
  See, e.g., “NYC Federal Lockups, in Court-Mandated Report, Said Only 12 Inmates Have Gotten COVID Tests,”
New York Law Journal, April 3, 2020 (reporting on tests at MCC-NY and MDC-Brooklyn)
https://www.law.com/newyorklawjournal/2020/04/03/nyc-federal-lockups-in-court-mandated-report-said-only-12-
inmates-have-gotten-covid-tests/?kw=NYC%20Federal%20Lockups%2C%20in%20Court-
Mandated%20Report%2C%20Said%20Only%2012%20Inmates%20Have%20Gotten%20COVID%20Tests&utm_s
ource=email&utm_medium=enl&utm_campaign=dailynews&utm_content=20200406&utm_term=nylj


                                                     5
         Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 7 of 16




        Furthermore, Matera has tested positive for COVID-19 and is at an increased risk of

serious complications, including death, based on his underlying history of hypertension, as well

as a recent kidney infection that reportedly has not fully resolved.

        Indeed, recent guidance from the American Heart Association instructs that individuals

with hypertension are at an increased risk of death from COVID-19:

        The AHA guidance, titled "What people with high blood pressure need to know
        about COVID-19," notes that individuals with raised blood pressure may face an
        increased risk for severe complications if they are infected with the virus. Data
        from the outbreak in Wuhan, China, shows a 10.5% death rate among people with
        COVID-19 who also have cardiovascular disease . . . 6% for those with high blood
        pressure, and 5.6% for those with cancer.

“COVID-19: AHA Guidance on Hypertension, Latest on Angiotensin Link,” Medscape (April 5,

2020) https://www.medscape.com/viewarticle/927952.

        The AHA’s guidance accords with statistics from the outbreak in Italy, which indicate

that 76% of the people who died in Italy from COVID-19 had hypertension. “Coronavirus and

High Blood Pressure: What’s the Link?” https://www.webmd.com/lung/coronavirus-high-blood-

pressure#1.

        In addition, as a 49-year-old male, Matera is at an increased risk of serious complications,

including death, from the COVID-19 infection. Statistics indicate that males are suffering more

severe levels of infection, higher rates of hospitalization, and greater need for intubation than

females. See, e.g., “Men Are Getting Sicker, Dying More Often of COVID-19, Spain Data

Shows,” Washington Post, March 26, 2020.2 The data from Italy is similar, showing a mortality




2
 https://www.washingtonpost.com/health/2020/03/26/men-are-getting-sicker-dying-more-often-covid-19-spain-
data-shows/



                                                     6
            Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 8 of 16




rate for men double that of women. “COVID-19 Mortality Twice as High for Men in Italy as

Women,” ABC News, March 20, 2020.3

          Moreover, Matera’s recent, unresolved kidney infection also places him at greater risk of

serious complications from his infection with COVID-19. The Centers for Disease Control and

Prevention (“CDC”) identify individuals with chronic kidney disease as among those who are

most vulnerable. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html.

          Matera’s current symptoms further evidence the gravity of his condition. As a result of

the COVID-19 infection, Matera is suffering from high fever, difficulty breathing, chest pain,

severe cough, loss of appetite, body aches, and difficulty sleeping. In light of the known

progression of this infection, combined with Matera’s underlying health issues, there appears to

be a significant likelihood of serious complications in the near future if appropriate action is not

taken immediately.

          Furthermore, the risk of serious complications to those infected with COVID-19 are

greatly increased for individuals who are incarcerated:

          The nature of detention facilities makes exposure and spread of the virus
          particularly harmful. Jaimie Meyer M.D., M.S., who has worked extensively on
          infectious diseases treatment and prevention in the context of jails and prisons,
          recently submitted a declaration in this district noting that the risk of COVID-19
          to people held in New York-area detention centers . . . “is significantly higher
          than in the community, both in terms of risk of transmission, exposure, and harm
          to individuals who become infected.” Meyer Decl. ¶ 7, Velesaca v. Wolf, 20 Civ.
          1803 (S.D.N.Y. Feb. 28, 2020), ECF No. 42.

Basank v. Decker, 2020 US Dist. LEXIS 53191 (S.D.N.Y. Mar. 26, 2020).




3
    https://abcnews.go.com/Health/covid-19-mortality-high-men-italy-women/story?id=69717021



                                                       7
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 9 of 16




       In United States v. Hernandez, 2020 U.S. Dist. LEXIS 58739 (S.D.N.Y. April 1, 2020)

(granting compassionate release based upon danger posed by COVID-19 pandemic), the court

discussed the widespread acknowledgement among numerous courts that the COVID-19

pandemic presents extraordinary and compelling circumstances warranting the release of inmates

from custody in a variety of circumstances.4

       Accordingly, it is respectfully submitted that extraordinary and compelling circumstances

exist warranting the exercise of the Court’s authority to reduce Matera’s sentence, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).




4
  “United States v. Chandler, No. 19 Cr. 867 (PAC), 2020 U.S. Dist. LEXIS 56240, 2020 WL
1528120, at *1-3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C. §
3142(i), of defendant charged with being a felon in possession of a firearm); United States v.
McKenzie, No. 18 Cr. 834 (PAE), 2020 U.S. Dist. LEXIS 55503, 2020 WL 1503669, at *2-3
(S.D.N.Y. Mar. 30, 2020) (granting bond pending sentencing, pursuant to 18 U.S.C. § 3145(c),
to defendant who had pleaded guilty to single count of assault with a deadly weapon and had
previously been released on bond); United States v. Hernandez, No. 19 Cr. 169 (VM), 2020 U.S.
Dist. LEXIS 56506, 2020 WL 1503106, at *1 (S.D.N.Y. Mar. 30, 2020) (granting bail
application, pursuant to § 3142(i), of 64-year-old defendant with asthma and high blood pressure
that placed him "at a substantially heightened risk of dangerous complications should he contract
COVID-19"); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2-3 (S.D.N.Y. Mar. 26,
2020) (granting bond pending sentencing, pursuant to § 3145(c), to defendant who had
pleaded to a narcotics offense); United States v. Perez, No. 19 Cr. 297 (PAE), 2020 U.S. Dist.
LEXIS 47515, 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application,
pursuant to § 3142(i), of 65-year-old defendant with COPD, in light of "unique confluence of
serious health issues and other risk factors facing this defendant, . . . which place him at a
substantially heightened risk of dangerous complications should [he] contract COVID-
19"); cf. United States v. Stephens, No. 15 Cr. 95, ___ F. Supp. 3d ___, 2020 U.S. Dist. LEXIS
47846, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y. Mar. 19, 2020) (granting defendant's request
for reconsideration of bail conditions and releasing him to home confinement, while noting that,
in the alternative, § 3142(i) would necessitate his temporary release).” Hernandez, 2020 U.S.
Dist. LEXIS 58739, *8-10.


                                                8
         Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 10 of 16




         2. The Court Should Deem Matera to Have Exhausted Available Administrative
            Remedies or Waive the Requirement that He Do So.

         In order to prevent a catastrophic outcome and in light of the extraordinary and

compelling circumstances present, the Court should find that Matera has effectively exhausted

the available administrative remedies or waive the requirement that he do so.

         As noted above, under the First Step Act, 18 U.S.C. § 3582 (c)(1)(A) authorizes courts to

modify terms of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” Id.

         As the Court held in Perez, 2020 U.S. Dist. LEXIS 57265, however, there are

circumstances where exhaustion of administrative remedies may be excused:

         “Even where exhaustion is seemingly mandated by statute . . . , the requirement is
         not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir.
         2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146-47, 112 S. Ct. 1081, 117 L.
         Ed. 2d 291 (1992)). There are three circumstances where failure to exhaust may be
         excused. “First, exhaustion may be unnecessary where it would be futile, either
         because agency decisionmakers are biased or because the agency has already
         determined the issue.” Id. Second, “exhaustion may be unnecessary where the
         administrative process would be incapable of granting adequate relief.” Id. at 119.
         Third, “exhaustion may be unnecessary where pursuing agency review would
         subject plaintiffs to undue prejudice.” Id.

Perez, 2020 U.S. Dist. LEXIS 57265,*4 (waiving exhaustion requirement and granting

application for compassionate release under 18 U.S.C. § 3582(c)(1)(A)).

         For the same reasons found in Perez, “[a]ll three of these exceptions apply here,” id.:

         [U]ndue delay, if it in fact results in catastrophic health consequences, could make
         exhaustion futile. Moreover, the relief the agency might provide could, because of
         undue delay, become inadequate. Finally, and obviously, [Matera] could be unduly
         prejudiced by such delay.” Washington, 925 F.3d at 120-21; see also Bowen v. City



                                                  9
       Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 11 of 16




       of New York, 476 U.S. 467, 483, 106 S. Ct. 2022, 90 L. Ed. 2d 462 (1986) (holding
       that irreparable injury justifying the waiver of exhaustion requirements exists where
       “the ordeal of having to go through the administrative process may trigger a severe
       medical setback” (internal quotation marks, citation, and alterations
       omitted)); Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay
       attending exhaustion would subject claimants to deteriorating health, . . . then
       waiver may be appropriate.”); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir.
       1990) (holding that waiver was appropriate where “enforcement of the exhaustion
       requirement would cause the claimants irreparable injury” by risking “deteriorating
       health, and possibly even . . . death”).

Perez, 2020 U.S. Dist. LEXIS 57265,*4; see also United States v. Colvin, 2020 U.S. Dist.

LEXIS 257962, *4-5 (D. Ct. April 2, 2020).

       Accordingly, noting that “‘[t]he ultimate decision of whether to waive exhaustion . . .

should also be guided by the policies underlying the exhaustion requirement,” and finding that

“even a few weeks’ delay carries the risk of catastrophic health consequences,” the court in

Perez concluded that requiring the defendant “to exhaust administrative remedies, given his

unique circumstances and the exigency of a rapidly advancing pandemic, would result in undue

prejudice and render exhaustion of the full BOP administrative process both futile and

inadequate.” Perez, 2020 U.S. Dist. LEXIS 57265, *4 (quoting Bowen v. New York, 476 U.S.

467, 484).

       Here, too, it would be futile to require Matera to pursue administrative remedies any

further and would likely result in grave injury. On April 4, 2020, via counsel, Matera applied to

the Warden of FCI Danbury seeking Matera’s release pursuant to the authority granted in the

Barr Memos or, alternatively, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Exhibit A, Letter from

Seth Ginsberg, Esq. to Warden, FCI Danbury, dated April 4, 2020.5




5
 The Exhibits referenced herein are attached to the accompanying declaration of Seth Ginsberg,
Esq., dated April 6, 2020.

                                                10
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 12 of 16




       On April 6, 2020, FCI Danbury responded as follows:

       The Bureau of Prisons (BOP) is carefully monitoring the spread of the COVID-19
       virus. As with any type of emergency situation, we carefully assess how to best
       ensure the safety of staff, inmates and the public. FCI Danbury is implementing
       the Bureau of Prisons' guidance on mitigating the spread of COVID-19. That
       guidance can be found at www.bop.gov. The current plan continues to allow for
       inmate transfer to pre-release custody. As they near their release, all inmates are
       reviewed on an individual basis to determine their eligibility for a period of pre-
       release confinement, including placement on home confinement. Please note with
       one exception for elderly offenders, home confinement eligibility is limited to 6
       months or 10% of an inmate's sentence, whichever is shorter.

       We are in receipt of Attorney General Barr’s memo regarding Prioritization of
       Home Confinement as Appropriate in Response to COVID-19 Pandemic, and will
       be working to ensure we utilize home confinement, consistent with the memo, to
       protect the health and safety of BOP staff and inmates in our custody.

Exhibit B, Email from Executive Assistant, Federal Correctional Institution Danbury CT, to Seth

Ginsberg, Esq., dated April 6, 2020.

       Taking into account the likelihood that FCI Danbury is being overwhelmed with both the

need to care for infected inmates; the need to protect uninfected inmates; and the need to process

what likely amounts to an exceptionally large number of applications for release, the response to

Matera’s application is insufficient to protect Matera’s interests under the present circumstances,

particularly given that it not only fails to take into account the authority granted under the 4/3/20

Barr Memo but also fails to provide any timeframe within which FCI Danbury will consider

Matera’s application.

       Accordingly, in light of all of the circumstances, including Matera’s infection with

COVID-19; his increased risk of serious complications, including death, due to his underlying

heath conditions, age, and sex; and the high rate of infection at FCI Danbury and the

corresponding lack of resources to manage infected inmates, it is respectfully submitted that the




                                                 11
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 13 of 16




Court should find that Matera has exhausted his administrative remedies or waive the

requirement that he do so.

       3. The Factors Under 18 U.S.C. § 3553(a) Warrant a Reduction in Matera’s
          Sentence, Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       Under the circumstances present, the factors under 18 U.S.C. § 3553(a) favor a reduction

of Matera’s sentence to time served and immediate release to home confinement.

       Though Matera is convicted of serious offenses involving violations of the RICO laws in

two separate indictments for which he was sentenced to a total of 337 months imprisonment, he

has served approximately 90 percent of his sentence and is currently scheduled for release on

June 8, 2023, without any consideration for time in a community confinement center prior to his

official release date. Thus, notwithstanding the seriousness of the offense, the fact that Matera

has served a substantial portion of his entire, lengthy sentence favors release.

       Moreover, Matera is confined in a low security institution, which, though not controlling

here, Attorney General Barr indicated is a factor that the BOP should consider in determining

which inmates to release in response to the pandemic. 3/26/20 Barr Memo. Similarly, Matera

does not have a history of violence or gang-related activity while incarcerated and has no recent

disciplinary violations. Id. In addition, Matera has completed numerous rehabilitative programs

during his incarceration, including the yearlong Resolve program, which he reportedly recently

finished.

       Critically, § 3553(a) instructs that the sentence imposed should “provide the defendant

with needed . . . medical care . . . in the most effective manner.” Id. Isolation in the SHU is

certainly not the most effective manner in which to provide Matera with the medical care that he

requires in the present circumstances. If released to home confinement, however, his family is




                                                 12
         Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 14 of 16




equipped to provide the necessary environment to facilitate his recovery and to protect others

from the spread of the infection.

         Matera has a verifiable re-entry plan, as he is able to move by ambulance to the home of

his fiancée, Jennifer Revere, in Staten Island, New York, where he will be appropriately isolated

during his period of infection, while continuing to receive appropriate medical attention and be

transferred to hospital care if medically necessary. Matera’s family is prepared to have him

transported safely and securely via ambulance from FCI Danbury to Staten Island so as to ensure

both his wellbeing and to prevent the spread of the infection to any third party.

         Accordingly, for all of the reasons discussed above, it is respectfully submitted that the

factors under 18 U.S.C. § 3553(a) favor reducing Matera’s sentence to time served and releasing

him to home confinement.

B. Alternatively, the Court Should Vacate Matera’s Sentence Under 28 U.S.C. §§ 2241 and
   2255 and Issue a Temporary Restraining Order Prohibiting Matera’s Continued
   Confinement During the Resolution of the Instant Application.6

         The Court should find that constitutional violations warrant vacating Matera’s sentence,

pursuant to 28 U.S.C. §§ 2241 and 2255. Furthermore, in order to prevent irreparable harm, the

Court should issue a temporary restraining order prohibiting Matera’s continued confinement at

FCI Danbury and ordering his release to home confinement during the pendency of the instant

application.

         The court has recently found that § 2241 is an appropriate procedural mechanism under

the present circumstances:

         An application for habeas corpus under 28 U.S.C. § 2241 is the appropriate vehicle
         for an inmate in federal custody to challenge conditions or actions that pose a threat
         to his medical wellbeing. See Roba v. United States, 604 F.2d 215, 218-19 (2d Cir.


6
  Given the emergency nature of the instant application, it is respectfully requested that the Court waive the formal
filing requirements for the relief sought in this section.


                                                          13
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 15 of 16




       1979) (allowing a § 2241 application to challenge an inmate's “transfer while
       seriously ill” where that transfer posed a risk of fatal heart failure).

Basank v. Decker, 2020 US Dist. LEXIS 53191 (S.D.N.Y. Mar. 26, 2020).

       In Basank, the court noted that the Supreme Court has recognized that risk and needless

suffering from a serious communicable disease can give rise to a constitutional remedy:

       The Supreme Court has recognized that government authorities may be deemed
       “deliberately indifferent to an inmate’s current health problems” where authorities
       “ignore a condition of confinement that is sure or very likely to cause serious illness
       and needless suffering the next week or month or year,” including “exposure of
       inmates to a serious, communicable disease,” even when “the complaining inmate
       shows no serious current symptoms.” Helling v. McKinney, 509 U.S. 25, 33, 113 S.
       Ct. 2475, 125 L. Ed. 2d 22 (1993).

Basank, 2020 US Dist. LEXIS 53191.

       The court further found that “showing that the conditions of confinement pose an

unreasonable risk of serious damage to their future health” is sufficient. Basank, 2020 U.S. Dist.

LEXIS 53191 (quoting Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002)). In that regard,

the court found that the risk of harm to infected individuals who are incarcerated is far greater

than to those in the general community. Basank, 2020 US Dist. LEXIS 53191.

       In light of the circumstances in the instant case, it is respectfully submitted that the

conditions of Matera’s confinement in the SHU while he suffers from COVID-19 amount to a

violation of Eighth Amendment proscriptions against cruel and inhuman punishment, as well as a

violation of Matera’s due process rights. Accordingly, Matera requests that the Court vacate his

sentence to cure these constitutional violations.

       Moreover, given the likelihood that Matera will succeed on the merits of this application,

the need to avoid irreparable harm if relief is not granted promptly, and a balancing of the

equities, it is respectfully submitted that the Court should issue a temporary restraining order




                                                    14
        Case 1:02-cr-00743-JMF Document 440 Filed 04/06/20 Page 16 of 16




prohibiting the continued confinement of Matera at FCI Danbury and ordering his immediate

release to home confinement.

                                        CONCLUSION

       Based upon the foregoing, it is respectfully requested that the Court reduce Matera’s

sentence and order his immediate release to home confinement, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Alternatively, it is requested that the Court vacate Matera’s sentence, pursuant

to 28 U.S.C. §§ 2241 and 2255, and issue a temporary restraining order prohibiting Matera’s

incarceration at FCI Danbury and ordering his release to home confinement pending the outcome

of the instant application.

       Further, Matera is amenable to any alternative remedy that the Court may fashion to

provide him the greatest possible chance of survival.

Dated: New York, New York
       April 6, 2020
                                                     Respectfully submitted,


                                                     s/____________________
                                                     Seth Ginsberg
                                                     Attorney at Law
                                                     299 Broadway, Suite 1405
                                                     New York, New York 10007
                                                     917-885-3375
                                                     srginsberg@mac.com

                                                     Attorney for John Matera




                                                15
